Case 17-32237-jal      Doc 187      Filed 07/29/19    Entered 07/29/19 10:13:31       Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY


IN RE:                                        )
                                              )
         LINDA J. LANE                        )       Case No. 17-32237(1)(13)
                                              )
                                Debtor        )



                                             ORDER


         This matter is before the Court on the Amended Application for Allowance of Interim

Compensation and Reimbursement of Expenses filed by Neil C. Bordy, on behalf of Seiller

Waterman, LLC as counsel for the Debtor Linda J. Lane (“Debtor”). The Court considered the

Amended Application, the Objection to the Amended Application for Allowance of Interim

Compensation and Reimbursement of Expenses filed by Creditors Kevin and Sarah Dean, pro se

(“the Deans”), and the comments of counsel for the Debtor and the Deans at the hearing held on the

matter. For the following reasons, the Court will OVERRULE the Objection and GRANT the

Debtor’s Amended Application.

         This is the Second Fee Application submitted by Debtor’s counsel in this case. The initial

Application for Interim Compensation and Reimbursement of Expenses was allowed in the amount

of $29,430.60 over and above the initial flat fee of $3,750. See, this Court’s Order of August 29,

2018. This second fee application seeks a total amount of $32,398.50 in professional fees for the

period August 2, 2018 through February 26, 2019. The Court must take into consideration the

amount of work that Debtor’s counsel has had to perform responding to several post-confirmation

Motions filed by the Deans, who have proceeded throughout this action pro se. In addition to post-
Case 17-32237-jal      Doc 187      Filed 07/29/19     Entered 07/29/19 10:13:31         Page 2 of 3



confirmation Motions the Deans have filed two Adversary Proceedings in this case and four appeals

with the Bankruptcy Appellate Panel for the Sixth Circuit. One of those appeals has been decided

in favor of the Debtor and the other three are pending. Considering that the Chapter 13 Plan

proposed by the Debtor is paying out at 100% with interest, the extent of post-confirmation litigation

has been extraordinary.

       The Court reviewed the Deans’ Objection to the Debtor’s Amended Application, which was

11 pages long. The Objection contains unsupported allegations, legally incorrect statements and is

completely baseless. It represents the latest iteration in a growing number of objections, motions

and pleadings that are simply unfounded and vexatious.

       The Court determines that Debtor’s counsel’s Amended Fee Application complies with 11

U.S.C. § 330 and § 331, as well as with the standard set forth in In re J.F. Wagner’s Son Co., 135

B.R. 264 (Bankr. W.D. Ky. 1991). The Court being sufficiently advised,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1. Neil C. Bordy and the law firm of Seiller Waterman, LLC rendered actual, necessary

services to the Debtor from August 3, 2018 through February 26, 2019, for which reasonable

compensation is $32,398.50, based on the nature, the extent, and the value of such services, the time

spent on such services, and the cost of comparable services other than in a case under this Title, and

are hereby awarded the same.

       2. Neil C. Bordy and the law firm of Seiller Waterman, LLC should be, and hereby are,

allowed $32,398.50 in professional fees as interim compensation.




                                                  2
Case 17-32237-jal     Doc 187     Filed 07/29/19     Entered 07/29/19 10:13:31     Page 3 of 3



       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the aforementioned

award represents an administrative expense of the estate.




                                                            Dated: July 29, 2019




                                                3
